DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a Notice of Allowance in response to the Applicant's Request for Continued Prosecution filed 6 October 2020.
Claims 8 and 9 have been amended.
Claims 1-7 and 17-20 were previously withdrawn.
Claims 8-16 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2020 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Taylor (US 2014/0365393 A1) (hereinafter Taylor), Bell (US 2016/0307155 A1) (hereinafter Bell), Warkentin et al. (US 2014/0122187 A1) (hereinafter Warkentin),  Nandiraju, S. (2006). Strategic freight transportation 
The closest prior art teaches:
Taylor discloses a shipping planning system, wherein a control system communicates with core and non-core carriers.  Additionally, the control system retrieves vehicle and driver status information from core carriers, and the availability of non-core carriers.  The control system additionally identifies lanes, equipment, and capacity constraints; and then uses these identified constraints to distribute shipments between core and non-core carriers.
Bell discloses a system and method of distributing shipping jobs amongst private and common carriers, wherein the distribution uses carrier constraints and minimizes costs.
Warkentin discloses a system and method of a server that is connected to vehicle recorders in each vehicle of a fleet and to mobile devices of drivers, wherein the mobile devices connect to the vehicle recorders when they are within proximity of each other (e.g. when the mobile device is inside the vehicle), and wherein the 
Nandiraju discloses a system and method of distributing shipping jobs amounts carriers, wherein the system incorporates an auction based system, and wherein said system incorporates non-price business constraints to optimize the auction and assignment.
Figliozzi discloses a system and method of analyzing auctions and shipment assignments amongst carriers in order to identify profit maximization strategies and fleet management solutions.
With regards to claim 8, the closest prior art of record, taken individually and in combination, fails to teach or disclose “receive, via the communications circuitry disposed within each of the first plurality of vehicles, based on the information communicated by each of the plurality of operator devices when within the proximity of the cab of the corresponding vehicle, the driver status information, including driver hours of service based on an amount of time that a driver has been operating the corresponding vehicle… determine a plurality of dedicated carrier constraints based, at least in part, on the real-time vehicle and the driver status information received via the communications circuitry disposed within each of the first plurality of vehicles; and distribute a plurality of shipments among the first plurality of vehicles and the second plurality of vehicles for transportation of the plurality of shipments from respective pickup locations to respective delivery locations within the one or more windows of time based on a determination of routes for the first plurality of vehicles made in real time with a concurrent real-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner

Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Ms. Karen Loeb on 7 May 2021.

The application has been amended as follows: 

Claim 1 (Cancelled)
Claim 2 (Cancelled)
Claim 3 (Cancelled)
Claim 4 (Cancelled)
Claim 5 (Cancelled)
Claim 6 (Cancelled)
Claim 7 (Cancelled)
Claim 17 (Cancelled)
Claim 18 (Cancelled)
Claim 19 (Cancelled)
Claim 20 (Cancelled)